Citation Nr: 0830411	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to the veteran's service-
connected deviated nasal septum.

2.  Entitlement to an initial compensable rating for the 
veteran's deviated nasal septum, status post nasal fracture.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran served on active duty 
from April 1944 to July 1946.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  
	
In April 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in the April 2007 remand, an issue of 
entitlement to service connection for hearing loss was 
referred to the RO for appropriate action.  It does not 
appear that any action has been taken regarding this claim.  
This issue is again referred to the RO for any and all 
appropriate action.


FINDINGS OF FACT

1.  The veteran's sleep apnea was not manifested in service, 
and is not shown to be causally or etiologically related to 
active service or to any service-connected disability.

2.  Throughout the rating period on appeal, the veteran's 
deviated nasal septum has not been manifested by a 50 percent 
obstruction of both of the nasal passages, or by a complete 
obstruction on the one side.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).

2.  The criteria for an initial compensable disability rating 
for the veteran's deviated nasal septum have not been met. 38 
U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
October 2003 claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

The Board finds that service connection for sleep apnea is 
unwarranted on either a direct or secondary basis.  As 
described in detail below, while the veteran has a current 
diagnosis, there is no evidence that this disability 
manifested in service, or that it is linked to active service 
or to his service-connected deviated nasal septum.

Taking direct service connection first, the record shows a 
current diagnosis of sleep apnea, most recently documented at 
a VA examination and accompanying sleep study of May 2008.  
However, his service medical records do not show any 
complaints of or treatment pertaining to this condition in 
service.  The service medical examinations of record were 
normal in this regard.  Moreover, the only nexus opinion 
addressing any direct relationship between the veteran's 
current sleep apnea and service is found in the May 2008 VA 
examination report.  The examiner found, "[h]is sleep apnea 
is less likely than not related to military service."  There 
are no nexus opinions to the contrary.  While a VA 
examination was conducted in March 2004, a nexus opinion was 
not provided.  As such, the evidence is not in equipoise as 
it applies to this theory of entitlement, and service 
connection on a direct basis is denied.

As for secondary service connection, the veteran has 
contended that a link exists between his sleep apnea and his 
service-connected deviated nasal septum.  As stated above, 
the veteran is currently diagnosed with sleep apnea, and he 
was awarded service connection for his deviated nasal septum 
in the April 2004 rating decision.  However, the evidence 
does not support that the veteran's sleep apnea was either 
caused or aggravated by his service-connected deviated nasal 
septum.

There is essentially no positive evidence to support service 
connection on a secondary basis.  Pursuant to the Board's 
remand in April 2007, a medical opinion was sought to address 
the issue of secondary service connection.  In May 2008 a 
comprehensive sleep study was performed, and the veteran 
underwent a VA examination.  The examiner found, however, 
that "[h]is sleep apnea is less likely than not related to 
his service connected nasal septum deviation."  While a VA 
examination was conducted in March 2004, no nexus opinion, 
either positive or negative, was provided as to secondary 
service connection.  There are no nexus opinions to the 
contrary of the May 2008 VA examination report.  As such, the 
evidence is not in equipoise as it applies to this theory of 
entitlement, and service connection on a secondary basis is 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his sleep apnea is 
related to service and/or to his deviated septum.  The 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.  For all of these reasons, 
service connection must be denied.


Increased Rating Claim
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the veteran expressed 
disagreement with the April 2004 decision granting him 
service connection for his deviated nasal septum in May 2004.  
As such, the veteran has appealed the initial evaluation 
assigned and the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable rating for his nasal disability 
pursuant to Diagnostic Code 6502. Under that code, deviation 
of the nasal septum is rated as 10 percent disabling, the 
maximum available benefit, where the evidence shows a 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side. 
 
The Board finds that the veteran is not entitled to an 
initial compensable rating for a nasal disability Diagnostic 
Code 6502 because the competent medical evidence does not 
show a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  During the rating 
period on appeal, the veteran's nasal disability has not been 
shown to cause any obstruction.  At an April 2008 VA 
examination, the examiner reported, in an addendum opinion, 
that there is a "zero percent obstruction on each side of 
the nose."  The examiner additionally stated there is no 
"functionally significant nasal deviation or obstruction," 
and that there is no "significant airway impact" due to the 
deviated septum.  There is essentially no evidence to the 
contrary.  VA treatment records and the veteran's private 
treatment notes do not provide information as to the 
percentage of obstruction of the nasal passages caused by the 
veteran's deviated septum.  In March 2004 a VA examination 
was conducted, and while the examiner stated there was a 
"narrowing of the nasal passage," no findings were made as 
to any percentage of actual obstruction.  Accordingly, the 
Board finds that an initial compensable rating for a nasal 
disability is not warranted. 
 
In an effort to determine whether a higher rating is possible 
for the veteran's disability under any other diagnostic code, 
the Board has reviewed 38 C.F.R. § 4.97 and finds only that 
the only other potentially applicable code is DC 6504.  Under 
DC 6504, a 10 percent rating is warranted where there are 
scars of the nose or a loss of part of the nose with a loss 
of part of one ala or other obvious disfigurement, and a 30 
percent rating is warranted if the scarring or loss of part 
of the nose results in the exposure of both nasal passages.  
Here, however, a close review of the evidence does not reveal 
scarring or a loss of part of the nose.  Therefore, DC 6504 
cannot provide the basis for an initial compensable rating 
for the veteran's deviated septum.  
 
In sum, the weight of the credible evidence demonstrates that 
the veteran's deviated nasal septum does not warrant a 
compensable rating. While the requirements of Fenderson have 
been considered, the evidence of record shows that the 
veteran's nasal disability has not warranted a compensable 
rating at any point in the appeal period.  For all of these 
reasons, the veteran's claim must be denied.

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2004, May 2007, and April 2008 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of May 
2007 specifically informed the veteran that he should submit 
any additional evidence that he had in his possession.  In 
addition, the letters of May 2007 and April 2008, as well as 
a separate letter of March 2006, provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He had a personal hearing, and was 
afforded VA examinations in March 2004, April 2008 and May 
2008.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for obstructive sleep apnea is denied.  An 
initial compensable disability rating for the veteran's 
deviated nasal septum is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


